—Order, Supreme Court, Bronx County (Hansel McGee, J.), entered November 4, 1994, which *350in a proceeding to vacate an arbitration award determining that respondent had sufficient cause to terminate petitioner’s employment as a correction officer, granted respondent’s motion to dismiss the proceeding as untimely, unanimously affirmed, without costs.
Petitioner’s application challenging the arbitration award was properly dismissed for failure to bring it within 90 days after service of the award on petitioner’s attorneys on March 30, 1994 (CPLR 7511 [a]; see, Matter of Weeks v State of New York, 198 AD2d 615, 616). In any event, even if the petition were timely, petitioner’s claim that the arbitrator’s award was based on insufficient evidence is not judicially reviewable (see, Matter of Wagner [Russeks Fifth Ave.], 281 App Div 825). Concur— Ellerin, J. P., Rubin, Kupferman, Williams and Mazzarelli, JJ.